OPINION
RICHMOND, Chief Judge.
Appellant was found guilty by a jury of two counts of aggravated assault and imposition of sentence was suspended for five years. He contends on appeal that (1) a knife, admitted into evidence, was not properly identified and (2) the prosecutor’s reference to his violent character was improper, requiring reversal. We find no merit in either contention for the following reasons:
1. Appellant’s failure to object to the knife’s admission into evidence precludes a claim of error on appeal. Furthermore, appellant himself identified the knife as the one he had in his possession during the fight which gave rise to the charges.
2. In closing argument the prosecutor stated:
“. . . you had a chance to view the witnesses today and in this case, it’s very important. Which one of the witnesses, the State’s witnesses or the Defendant, Mr. Smith, had the violent temper? Which one had the outburst in Court?”
We find no impropriety in this reference to appellant’s conduct, which apparently occurred in the presence of the jury. Where the accused has testified, the prosecutor may properly comment upon his demeanor in the courtroom. State v. Hale, 371 S.W.2d 249 (Mo.1963).
Affirmed.
HOWARD and HATHAWAY, JJ., concur.